      Case 1:18-cv-08231-AT-BCM Document 66 Filed 06/26/19 Page 1 of 1


                       USDCSDNY                                ROCKEFELLER CENTER
                                                               1270 AVENUE OF THE AMERICAS
                       DOCUMENT                                24TH FLOOR

 VENABL f-itlfc       ~LECTRONICALL Y FILED
                          #:
                                                               NEW YORK, NY 10020
                                                               T 212.307.5500 f 212.307.5598 www.Venable.com

                      DATE F-IL-ED-:-,--
                                      6--+(    ~2-.-6-+-
                                                     t \-q-.
June 26, 2019                                                       Edward P. Boyle
                                                                    T 212-808-5675
                                                                    epboyle@venable.com
ByECF
                                                       Application GRANTED. The hearing currently
Honorable Barbara Moses                                scheduled for July 11, 2019, is ADJOURNED to
United States Magistrate Judge                         August 14, 2019, at 11:00 a.m., before Judge
United States District Court for the
  Southern District of New York                        Mo~
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10017                                 Barbara Moses, U.S.M.J.
                                                   June 26, 2019
Re:    Morgan Art Foundation Ltd. v. James Brannan as Personal Representative of the
       Estate of Robert Indiana, No. 1:18-cv-08231

Dear Judge Moses:

       This firm is counsel to J arnes W. Brannan, as the Personal Representative of the Estate of
Robert Indiana (the "Estate"), in the action referenced above.

        Pursuant to Rule 2(a) of Your Honor's Individual Practices, the Estate respectfully
requests an adjournment of the hearing scheduled for July 11, 2019 on the motion to dismiss the
Estate's counterclaims, filed by Plaintiffs Morgan Art Foundation Ltd., Simon Salama-Caro,
Shearbrook (US), LLC, Figure 5 Art LLC, and RI Catalogue Raisonne LLC. The reason for the
request is that I am planning to argue the motion for the Estate, and I have plans to be on
vacation that week. There have been no previous requests to adjourn this hearing date.

       I have conferred with Luke Nikas, counsel for Plaintiffs, and he consents to the requested
adjournment. The next date we are both available is August 14. Mr. Nikas is not available
sooner, due to a trial scheduled to begin July 15, which he expects may go as long as one month.
If August l 4 is not convenient for the Court, the parties are also available September 4, 5 and 6.
The requested adjournment will not affect any other scheduled dates in this case.

       We appreciate the Court's consideration.




MEMO ENDORSED
cc:    All counsel of record (via ECF).
